833 F.2d 1024
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph M. COBISI, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3353.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1987.

Before FRIEDMAN, Circuit Judge, NICHOLS, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), docket No. DE07528610366, upholding the removal of Joseph M. Cobisi (Cobisi) by the United States Postal Service, is affirmed.

OPINION

2
We have considered all of Cobisi's allegations of error by the board and find them to be without merit.  Therefore, we must affirm the board's decision because it was not arbitrary, capricious, an abuse of discretion, otherwise not in accordance with law, obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).